Order appealed from in so far as it allows plaintiff $100 for counsel fees affirmed, without costs. In so far as it denies plaintiff’s motion for alimony pendente lite the order is reversed on the law and the facts, without costs, and motion granted to the extent of allowing plaintiff the sum of ten dollars per week, the payment of alimony to begin from December 1, 1933, on condition that the plaintiff proceed to trial during the January,- 1934, term. In our opinion, defendant is able to pay his wife ten dollars per week for her support. Under the circumstances of the case we deem it proper to direct that payment begin as of December 1, 1933. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.